


110 HR 491 IH: To provide for the mandatory revocation of passports of

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 491
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Moore of Kansas
			 (for himself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the mandatory revocation of passports of
		  individuals who are more than $5,000 in arrears in child support
		  payments.
	
	
		1.Mandatory revocation of
			 passports of individuals who are more than $5,000 in arrears in child support
			 paymentsSection 452(k) of the
			 Social Security Act (42 U.S.C. 652(k)) is amended—
			(1)in paragraph (1),
			 by striking , revocation, or limitation and inserting or
			 revocation; and
			(2)in paragraph (2),
			 by striking may revoke, restrict, or limit and inserting
			 shall revoke.
			
